 In the Matter of UNITED ARTISTS CORPORATIONandAMERICANFEDERATION OF LABORCase No.R-3747.Decided May 27,1942Jurisdiction:motion picture distributing industry.Investigation and Certification of Representatives:existence of question: failureto prove majority ; election necessary.UnitAppropriate for Collective Bargaining:all office employees at the Company'sSt.Louis film exchange, excluding the branch manager, outsidesalesmen,janitor, back room employees ; no dispute as to ; office manager, cashier-bookkeeper, and the confidential secretary excluded over objection of union;assistant cashier included over objection of Company.Mr. Henry J. Kaltenbach, Jr.,of St. Louis, Mo., for the Company.Mr. E. P. Theiss,of St. Louis, Mo., for the Union.Mr. Louis Cokin,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon petition duly filed by American Federation of Labor, hereincalled the Union, alleging that a question affecting commerce hadarisen concerning the representation of employees of United ArtistsCorporation, St. Louis,Missouri, herein called the company, theNational Labor Relations Board provided for an appropriate hearingupon due notice 1 before Jack G. Evans, Trial Examiner. Said hear-ing was held at St. Louis, Missouri, on April 17, 1942. The Com-pany and the Union appeared, participated, and were afforded fullopportunity to be heard, to examine and cross-examine witnesses, andto introduce evidence bearing on the issues.At the close of thehearing counsel for the Company moved to dismiss the petition.TheTrial Examiner reserved his ruling.The motion is hereby denied.The Trial Examiner's rulings made at the hearing are free fromprejudicial error and are hereby affirmed.1At the same time the Board consolidated this proceeding with seven other cases.OnApril 7, 1942, the Board issued an order severing this case from the others.41 N. L. R. B., No. 81.385463892-42-vol. 41-25 386,DECISIONS OF NATIONAL LABOR RELATIONS BOARDOn May 11, 1942, the Company filed a brief which the Board hasconsidered.Upon theentire record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYUnited Artists Corporation is a Delaware corporation with itsprincipal office at New York City.We are here concerned with theSt.Louis film exchange of the Company where it is engaged in, thedistribution of motion pictures.During its fiscal year ending Decem-ber. 27, 1941, the St. Louis exchange of the Company handled ap-proximately 109' prints of feature pictures and 3 prints of shortsubjects.All the prints distributed at the St. Louis film exchangeare shipped to it from outside Missouri.' During the same period,the St. Louis film exchange received approximately $289,000, in fees,about 45 percent of which was received from exhibitors outsideMissouri.II.THE ORGANIZATION INVOLVEDAmerican Federation of Labor is a labor organization admittingto membership employees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONDuring December 1941, the Union presented a proposed contractto the Company.The Company replied stating that it had no knowl-edge of the Union's claim to a majority.,A statement of the Trial Examilier,' read'into evidence during thehearing, indicates that the Union represents a substantial number ofemployees in the unit hereinafter found to be appropriate 2We find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the National LaborRelations Act.IV. THE APPROPRIATE UNITThe Union urges that all office employees at the St. Louis filmexchange of the Company, including the cashier-bookkeeper, assistantcashier, confidential secretary to the branch manager, and office man-ager, but excluding the branch- manager, outside salesmen, 'janitor,2 The Trial Examiner reported that the Union presented four authoiization cards bearingapparently genuine signatures of persons whose names appear on the Company's payroll of March 31,1942.There are eight employees on that pay roll. UlfrTED ART'IST'SCORPORATION387and back room employees,' constitute an appropriate unit.The onlycontroversy with respect to the unit concerns the cashier-bookkeeper,assistant cashier, officemanager, and confidential secretary to thebranch manager.The Union urges that such employees be includedin the unit and the Company that they be excluded.The office manager is' in complete charge of the office and has;the authority to hire and discharge office employees.We shall excludethe office manager from the unit.The cashier-bookkeeper makes up the pay roll for the, St.. Louiswork of at least one assistant.The Company stated that it considersits pay-roll records to be confidential.Under all the circumstances,we shall exclude the cashier-bookkeeper from the unit.The, assistant cashier merely assists the cashier-bookkeeper. , Shehas' no supervisory duties.We shall include the assistant cashier inthe unit.The branch manager has a confidential secretary who the Companycontends should be excluded from the unit because of the confidentialnature of her duties.This employee, among other duties, takes dic-tation and, files correspondence dealing with personnel matters. 'Weshall exclude the confidential secretary from the unit.We find that all office employees at the St. Louis film exchangeof the Company, including the assistant cashier, but excluding theofficemanager, branch manager, outside salesmen, janitor, back roomemployees, cashier-bookkeeper, and the confidential secretary, con-stitute a unit appropriate for the purposes of collective bargaining,within the meaning of Section 9 (b) of the Act:V. THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among the em-ployees in the appropriate unit who were employed during the pay-rollperiod, immediately preceding the date of the Direction ofElection herein, subject to the limitations and additions set forth inthe Direction.IDIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National'Labor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, and pursuant to Article III, Section 8, of National Labor1The back room employees are presently covered by a contract between the Companyand another labor organization affiliated with the American Federation of Labor. 388DECISIONS OF NATIONAL LABOR RELATIONS BOARDRelations Board Rules and Regulations 'Series 2, as amended, it isherebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of 'collective bargaining with United ArtistsCorporation, St. Louis, Missouri, an election by secret ballot shall beconducted as early as possible, but not later than thirty (30) daysfrom the date of this Direction, under the direction and supervisionof the Regional Director for the Fourteenth Region, acting in thismatter as agent-for the National Labor Relations Board and subjectto Article III, Section 9, of said. Rules.and Regulations, among theemployees in the unit found appropriate in Section IV, above, whowere employed during the pay-roll period immediately precedingthe date of this Direction, including any such employees who didnot, work during said pay-roll period because they were ill or onvacation or in the active military service or training of the UnitedStates, or temporarily laid off, but excluding any who have sincequit or been discharged for cause, to determine whether or not theydesire to be represented by American Federation of Labor for thepurposes of collectivebargaining.I